Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ application 17/066,305 filed on 10/8/2020.  
 	Claims 1-20 are pending for consideration.

2.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic 
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
4.	Claims 1-2, 4-6, 9-12, 14-16, and 19-20 are rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over independent claims 1-20 of US Patent 10,802,754. Although not all of the conflicting claims are exactly identical, they are extremely similar and are not patentably distinct from each other as shown in the example below:
17/066,305
10,802,754
1. A device comprising: a register file comprising a plurality of a registers, at least one register in the register file containing a pre-configured bit, the pre-configured bit hardwired to a control input of the register file; and an interface configured to receive messages, the messages including an enablement signal located at a position of the pre-configured bit, wherein the device is configured to change the operational mode of the register file in response to receiving the enablement signal over the interface.
1. A device comprising: a register file comprising a plurality of a registers each of the registers storing multiple bits of fixed-length data, at least one register in the register file containing a write register bit (WRB) located at a position of a pre-configured bit of the at least one register, the remaining bits other than the pre-configured bit storing data, the WRB bit hardwired to a write -enable of the register file; and an interface configured to receive messages from a host application, the messages including a WRB enablement signal, the WRB enablement signal including a bit string identifying the least one register and the position of the pre-configured bit, wherein the device is configured to enable writing to the register file in response to receiving the WRB enablement signal over the interface, write data in response to write messages while writing to the register file is enabled, and disable writing to the register file in response to receiving a stop bit over the interface.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


5.	Claims 5 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “The device of claim 4, wherein ignoring a write operation comprises discarding the write operation.” However, claim 5 depends from claim 4, which recites “The device of claim 2, wherein the interface is further configured to ignore write operations if writing is disabled.”
Thus, it is not clear which particular register among the “write operations” recited in claim 4 corresponds to “the write operation” recited in claim 5.
Clarifications/corrections are needed.
Claim 15 suffers from the same deficiency as in claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-2, 4-5, 8-9, 11-12, 14-15, and 18-20 are rejected under 102(a)(1) and 102(a)(2) as being anticipated by Damodaran et al. (US Patent Application Publication 2012/0324175, hereinafter Damodaran).
As to claim 1, Damodaran discloses A device [as shown in figures 1 and 3] comprising: 
a register file comprising a plurality of a registers [as shown in figure 5A, 500, shows a register file comprising plurality of registers, including 502, 504, 506, 520, 522, 524, 526, 546-550, 552-558, and R00-Rnm; In an embodiment of the invention, a multi-port register file includes write port inputs (e.g. write address, write enable, data input) that are pipelined and synchronous and read port inputs (e.g. read address) that are 
asynchronous and are not pipelined … (abstract); FIG. 5 is a block diagram of an embodiment of a dual port (asynchronous read and synchronous write) pipelined register file 500 … (¶ 0028)], at least one register in the register file containing a pre-configured bit [as shown in figure 5A, where the corresponding register, for example, comprises the write-enable register (526/522), which serves as the “write register bit,” and one row of the memory array (502) such as R00-R0m, which serves to store data -- FIG. 5 is a block diagram of an embodiment of a dual port (asynchronous read and synchronous write) pipelined register file 500 … and a pipelined synchronous write-enable register 526 … Each register in the pipelined synchronous bit-write registers 506 determines whether an individual bit from pipelined synchronous data registers 504 is transferred to a register in the memory array 502 … (¶ 0028-0029); FIG. 1 is a block diagram of an embodiment of a dual port (asynchronous read and synchronous write) register file 102.  In this embodiment of a dual port register file 102, a write enable bit WEN, a clock signal CLK, a multi-bit write address signal WADDR and multi-bit data signal D … FIG. 2 is a timing diagram for an embodiment of a dual port (asynchronous read and synchronous write) register file 102.  In this example, when the write enable bit WEN changes from a logical zero to a logical one, the multi-bit data signal D may be written into the register file 102 … (¶ 0017-0018); FIG. 3 is a block diagram of an embodiment of a dual port (asynchronous read and synchronous write) register file 302.  The write port 314 in this example is pipelined.  In this embodiment of a dual port register file 302, the write port 314 includes a write enable bit WEN, a multi-bit write address signal WADDR and multi-bit data signal D … In the example shown in FIG. 3, the write port signals (WEN, WADDR and D) are stored in register 308 during a first clock cycle … (¶ 0022-0023)], the pre-configured bit hardwired to a control input of the register file [as shown in figure 5A, 500, shows a register file comprising plurality of registers, including 502, 504, 506, 520, 522, 524, 526, 546-550, 552-558, and R00-Rnm; also as shown in figure 5A, where the corresponding register, for example, comprises the write-enable register (526/522), which serves as the “write register bit,” and one row of the memory array (502) such as R00-R0m, which serves to store data; it is noted that as shown in figure 5A write-enable register (526/522), which serves as the “write register bit,” is hardwired and connected to the other components of the register file (500) -- FIG. 1 is a block diagram of an embodiment of a dual port (asynchronous read and synchronous write) register file 102.  In this embodiment of a dual port register file 102, the write port 104 includes a write enable bit WEN, a clock signal CLK, a multi-bit write address signal WADDR and multi-bit data signal D … FIG. 2 is a timing diagram for an embodiment of a dual port when the write enable bit WEN changes from a logical zero to a logical one, the multi-bit data signal D may be written into the register file 102 … (¶ 0017-0018); FIG. 5 is a block diagram of an embodiment of a dual port (asynchronous read and synchronous write) pipelined register file 500 … and a pipelined synchronous write-enable register 526 … Each register in the pipelined synchronous bit-write registers 506 determines whether an individual bit from pipelined synchronous data registers 504 is transferred to a register in the memory array 502 … (¶ 0028-0029); as shown in figure 1, where the WEN bit is hardwired to and driven by the write enable signal WEN; Power may be saved when no data (D(0)-D(m)) is being written to the register file 500.  When the write enable signal WEN is low, the clock CLK can not be output from AND1 to node 524.  Because the clock CLK can not be transferred to node 524, the registers 552, 554, 556 and 558 in the pipelined synchronous data registers 504 will not switch.  Because the registers in the pipelined synchronous data registers 504 do not switch, switching power is saved (¶ 0037)]; and 
an interface configured to receive messages [as shown in figure 1, 104, where the interface comprises a group of signals including D, WEN, WADDR, and CLK; FIG. 1 is a block diagram of an embodiment of a dual port (asynchronous read and synchronous write) register file 102.  In this embodiment of a dual port register file 102, the write port 104 includes a write enable bit WEN, a clock signal CLK, a multi-bit write address signal WADDR and multi-bit data signal D … FIG. 2 is a timing diagram for an embodiment of a dual port (asynchronous read and synchronous write) register file 102.  In this example, when the write enable bit WEN changes from a logical zero to a logical one, the multi-bit data signal D may be written into the register file 102 … (¶ 0017-0018)], the messages including an enablement signal located at a position of the pre-configured bit [as shown in figure 5A, where the corresponding register, for example, comprises the write-enable register (526/522), which serves as the “write register bit,” and one row of the memory array (502) such as R00-R0m, which serves to store data -- FIG. 5 is a block diagram of an embodiment of a dual port (asynchronous read and synchronous write) pipelined register file 500 … and a pipelined synchronous write-enable register 526 … Each register in the pipelined synchronous bit-write registers 506 determines whether an individual bit from pipelined synchronous data registers 504 is transferred to a register in the memory array 502 … (¶ 0028-0029)], wherein the device is configured to change the operational mode of the register file in response to receiving the enablement signal over the interface [FIG. 1 is a block diagram of an embodiment of a dual port (asynchronous read and synchronous write) register file 102.  In this embodiment of a dual port register file 102, the write port 104 includes a write enable bit WEN, a clock signal CLK, a multi-bit write address signal WADDR and multi-bit data signal D … FIG. 2 is a timing diagram for an embodiment of a dual port (asynchronous read and synchronous write) register file 102.  In this example, when the write enable bit WEN changes from a logical zero to a logical one, the multi-bit data signal D may be written into the register file 102 … (¶ 0017-0018); writing to the register file is disabled when the write enable bit WEN is low -- Power may be saved when no data (D(0)-D(m)) is being written to the register file 500.  When the write enable signal WEN is low, the clock CLK can not be output from AND1 to node 524.  Because the clock CLK can not be transferred to node 524, the registers 552, 554, 
As to claim 2, Damodaran teaches The device of claim 1, wherein changing the operational mode of the register file comprises enabling writing to the register file in response to receiving the enablement signal over the interface, writing data in response to write messages while writing to the register file is enabled, and disabling writing to the register file in response to receiving a stop bit over the interface [FIG. 1 is a block diagram of an embodiment of a dual port (asynchronous read and synchronous write) register file 102.  In this embodiment of a dual port register file 102, the write port 104 includes a write enable bit WEN, a clock signal CLK, a multi-bit write address signal WADDR and multi-bit data signal D … FIG. 2 is a timing diagram for an embodiment of a dual port (asynchronous read and synchronous write) register file 102.  In this example, when the write enable bit WEN changes from a logical zero to a logical one, the multi-bit data signal D may be written into the register file 102 … (¶ 0017-0018); writing to the register file is disabled when the write enable bit WEN is low -- Power may be saved when no data (D(0)-D(m)) is being written to the register file 500.  When the write enable signal WEN is low, the clock CLK can not be output from AND1 to node 524.  Because the clock CLK can not be transferred to node 524, the registers 552, 554, 556 and 558 in the pipelined synchronous data registers 504 will not switch.  Because the registers in the pipelined synchronous data registers 504 do not switch, switching power is saved (¶ 0037)].	
The device of claim 2, wherein the interface is further configured to ignore write operations if writing is disabled [writing to the register file is disabled when the write enable bit WEN is low -- Power may be saved when no data (D(0)-D(m)) is being written to the register file 500.  When the write enable signal WEN is low, the clock CLK can not be output from AND1 to node 524.  Because the clock CLK can not be transferred to node 524, the registers 552, 554, 556 and 558 in the pipelined synchronous data registers 504 will not switch.  Because the registers in the pipelined synchronous data registers 504 do not switch, switching power is saved (¶ 0037)].
As to claim 5, Damodaran teaches The device of claim 4, wherein ignoring a write operation comprises discarding the write operation [writing to the register file is disabled when the write enable bit WEN is low -- Power may be saved when no data (D(0)-D(m)) is being written to the register file 500.  When the write enable signal WEN is low, the clock CLK can not be output from AND1 to node 524.  Because the clock CLK can not be transferred to node 524, the registers 552, 554, 556 and 558 in the pipelined synchronous data registers 504 will not switch.  Because the registers in the pipelined synchronous data registers 504 do not switch, switching power is saved (¶ 0037)].
As to claim 8, Damodaran teaches The device of claim 1, wherein the operational mode is changed before each write operation received by the interface [as shown in figure 2, where the write enable signal WEN is leading and changes before the address WADDR[1] and data D].
The device of claim 1, the register file further comprising a write enable and the pre-configured bit being hardwired to the write enable [as shown in figure 5A, 500, shows a register file comprising plurality of registers, including 502, 504, 506, 520, 522, 524, 526, 546-550, 552-558, and R00-Rnm; also as shown in figure 5A, where the corresponding register, for example, comprises the write-enable register (526/522), which serves as the “write register bit,” and one row of the memory array (502) such as R00-R0m, which serves to store data; it is noted that as shown in figure 5A write-enable register (526/522), which serves as the “write register bit,” is hardwired and connected to the other components of the register file (500) -- FIG. 1 is a block diagram of an embodiment of a dual port (asynchronous read and synchronous write) register file 102.  In this embodiment of a dual port register file 102, the write port 104 includes a write enable bit WEN, a clock signal CLK, a multi-bit write address signal WADDR and multi-bit data signal D … FIG. 2 is a timing diagram for an embodiment of a dual port (asynchronous read and synchronous write) register file 102.  In this example, when the write enable bit WEN changes from a logical zero to a logical one, the multi-bit data signal D may be written into the register file 102 … (¶ 0017-0018); FIG. 5 is a block diagram of an embodiment of a dual port (asynchronous read and synchronous write) pipelined register file 500 … and a pipelined synchronous write-enable register 526 … Each register in the pipelined synchronous bit-write registers 506 determines whether an individual bit from pipelined synchronous data registers 504 is transferred to a register in the memory array 502 … (¶ 0028-0029); as shown in figure 1, where the WEN bit is hardwired to and driven by the write enable signal WEN; Power may be saved when no data (D(0)-D(m)) is being written to the register file 500.  When the write enable signal WEN is low, the clock CLK can not be output from AND1 to node 524.  Because the clock CLK can not be transferred to node 524, the registers 552, 554, 556 and 558 in the pipelined synchronous data registers 504 will not switch.  Because the registers in the pipelined synchronous data registers 504 do not switch, switching power is saved (¶ 0037)].
As to claim 11, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
As to claim 12, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.
As to claim 14, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to “As to claim 4” presented earlier in this Office Action for details.
As to claim 15, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to “As to claim 5” presented earlier in this Office Action for details.
As to claim 18, it recites substantially the same limitations as in claim 8, and is rejected for the same reasons set forth in the analysis of claim 8. Refer to “As to claim 8” presented earlier in this Office Action for details.
As to claim 19, Damodaran teaches The method of claim 11, wherein receiving the enablement signal comprises receiving an address of the designated register and a value, the value comprising a value setting the enablement signal [as shown in figure 1, 104, where the interface comprises a group of signals including D, WEN, WADDR, and CLK; FIG. 1 is a block diagram of an embodiment of a dual port (asynchronous read and synchronous write) register file 102.  In this embodiment of a dual port register file 102, the write port 104 includes a write enable bit WEN, a clock signal CLK, a multi-bit write address signal WADDR and multi-bit data signal D … FIG. 2 is a timing diagram for an embodiment of a dual port (asynchronous read and synchronous write) register file 102.  In this example, when the write enable bit WEN changes from a logical zero to a logical one, the multi-bit data signal D may be written into the register file 102 …(¶ 0017-0018)].
As to claim 20, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Damodaran, and in view of Edirisooriya et al. (US Patent Application Publication 10,127,968, hereinafter Edirisooriya).

However, Edirisooriya specifically teaches processing an internal write operation after disabling writing to the register file, the internal write operation comprising a write operation not received over an external bus [An apparatus comprising: a processor core; a power control unit to: upon detection of a power loss from a primary power source: communicate with an input/output (I/O) controller to disable requests from I/O devices to write data to a volatile memory; after communicating with the I/O controller to disable requests from I/O devices and prior to a memory controller completing all pending write requests stored by the memory controller, communicate with the memory controller to instruct the memory controller to block incoming write requests received at the memory controller; request that all pending write requests received from the I/O devices be written to the volatile memory; and cause the volatile memory to be placed into a self-refresh mode after the pending write requests are written to the volatile memory (claim 1)].
Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicants’ invention to process an internal write operation after disabling writing to the register file, as demonstrated by Edirisooriya, and to incorporate it into the existing apparatus disclosed by Damodaran, in order to complete all pending, internal write operations.
.
8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Damodaran, and in view of Devic (US Patent 6,072,508).
	Regarding claim 6, Damodaran teaches the WEN bit is stored in the write-enable register [the write-enable register, figure 5, 526; FIG. 5 is a block diagram of an embodiment of a dual port (asynchronous read and synchronous write) pipelined register file 500 … and a pipelined synchronous write-enable register 526 … (¶ 0028)], but does not teach the WEN/WRB comprising a first or last bit of a designated register.
	However, the WEN may be stored in any position within the write-enable register, including the first or the last bit of the write-enable register. The specific position within the register is merely a design preference of an application.
	For example, Devic teaches using a shifter register [shifter, figure 2, 220] to store a write enable bit for enabling and disabling writing data into a register file [register file, figure 2, 112], where the write enable bit is the first bit of the shifter register [The Write Enable signal lines 211 are assumed to be the topmost bit position in shifter 220.  At each internal clock cycle of the graphics processor 110, the Write Enable signal 211 is propagated to the register file 112 and to the subsequent parameter fetch unit 200 to fetch subsequent graphics parameters.  If the Write Enable signal 211 is asserted (i.e., having a bit value of "1"), the register file 112 stores the data provided by the fetch subsequent parameter unit 200 in a register address provided by the address generation unit via the address counter 230 (c6 L55-65)].
.
9.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Damodaran, and in view of Barrilado Gonzalez et al. (US Patent Application Publication 2018/0121282, hereinafter Gonzalez).
	Regarding claim 7, Damodaran teaches does not teach performing a cyclic redundancy check on the at least one register prior to writing to the pre-configured bit.
	However, cyclic redundancy check is well known and commonly used in the art for detecting error conditions.
	For example, Gonzalez specifically teaches performing a cyclic redundancy check on the at least one register [In a third aspect there is described a computer program product comprising instructions which, when being executed by a processing unit in a system comprising sets of memory-mapped registers, each set having contiguous addresses, cause said processing unit to perform the steps of, generating a cyclic-redundancy-check result for each set of registers from the register values, comparing the generated cyclic-redundancy-check result with a calculated cyclic-redundancy-check result from the expected register values and wherein a difference between the generated cyclic-redundancy-check result and the calculated cyclic-redundancy-check result is indicative of an error condition (¶ 0019)]. 

	As to claim 17, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to “As to claim 7” presented earlier in this Office Action for details.
10.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Damodaran, and in view of Brissette et al. (US Patent 6,384,634, hereinafter Brissette).
	Regarding claim 6, Damodaran does not teach setting a counter to disable further write requests for a predefined number of clock cycles.
	However, Brissette explicitly teaches setting a counter to disable further write requests for a predefined number of clock cycles [When a FULL or EMPTY state of a First In First Out memory (FIFO) in an elastic store is detected by a verification and recovery circuit, a recovery operation is initiated, i.e., writing to or reading from the FIFO is disabled for a predetermined number of respective (write or read) clock cycles. This predetermined number of respective clock cycles is chosen to meet an objective of a maximal distance between read and write addresses … (abstract); 	The value for the number of respective clock cycles for which writing or reading is disabled during the recovery operation is programmable. This value may be based on the clock ratio and the number of clock cycles required to result in a half-full FIFO. That is, the number of respective clock cycles is predetermined to meet an objective of maximal distance between read and write addresses (c5 L59-65)].

As to claim 16, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to “As to claim 6” presented earlier in this Office Action for details.
	
					Conclusion
11.       Claims 1-20 are rejected as explained above. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
January 16, 2022